UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2012 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROMTO Commission File No. 001-33861 MOTORCAR PARTS OF AMERICA, INC. (Exact name of registrant as specified in its charter) New York 11-2153962 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2929 California Street, Torrance, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (310) 212-7910 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes £ No R Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ No R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer R Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes £ No R There were 14,471,321 shares of Common Stock outstanding at December 10, 2012. MOTORCAR PARTS OF AMERICA, INC. TABLE OF CONTENTS Page PART I — FINANCIAL INFORMATION Item 1. Financial Statements 4 Consolidated Balance Sheets as of September 30, 2012 (unaudited) and March 31, 2012 4 Consolidated Statements of Operations (unaudited) for the three and six months ended September 30, 2012 and 2011 5 Consolidated Statements of Comprehensive Loss (unaudited) for the three and six months ended September 30, 2012 and 2011 6 Consolidated Statements of Cash Flows (unaudited) for the six months ended September 30, 2012 and 2011 7 Condensed Notes to Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 39 PART II — OTHER INFORMATION Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 5. Other Information 41 Item 6. Exhibits 42 SIGNATURES 44 2 Table of Contents MOTORCAR PARTS OF AMERICA, INC. GLOSSARY The following terms are frequently used in the text of this report and have the meanings indicated below. “Used Core” — An automobile part which has been used in the operation of a vehicle. Generally, the Used Core is an original equipment (“OE”) automobile part installed by the vehicle manufacturer and subsequently removed for replacement. Used Cores contain salvageable parts which are an important raw material in the remanufacturing process. We obtain most Used Cores by providing credits to our customers for Used Cores returned to us under our core exchange program. Our customers receive these Used Cores from consumers who deliver a Used Core to obtain credit from our customers upon the purchase of a newly remanufactured automobile part. When sufficient Used Cores cannot be obtained from our customers, we will purchase Used Cores from core brokers, who are in the business of buying and selling Used Cores. The Used Cores purchased from core brokers or returned to us by our customers under the core exchange program, and which have been physically received by us, are part of our raw material or work in process inventory included in long-term core inventory. “Remanufactured Core” — The Used Core underlying an automobile part that has gone through the remanufacturing process and through that process has become part of a newly remanufactured automobile part. The remanufacturing process takes a Used Core, breaks it down into its component parts, replaces those components that cannot be reused and reassembles the salvageable components of the Used Core and additional new components into a remanufactured automobile part. Remanufactured Cores are included in our on-hand finished goods inventory and in the remanufactured finished good product held for sale at customer locations. Used Cores returned by consumers to our customers but not yet returned to us continue to be classified as Remanufactured Cores until we physically receive these Used Cores. All Remanufactured Cores are included in our long-term core inventory or in our long-term core inventory deposit. 3 Table of Contents PART I — FINANCIAL INFORMATION Item 1. Financial Statements MOTORCAR PARTS OF AMERICA, INC. AND SUBSIDIARIES Consolidated Balance Sheets September 30, 2012 March 31, 2012 ASSETS (Unaudited) Current assets: Cash $ $ Short-term investments Accounts receivable — net Inventory— net Inventory unreturned Deferred income taxes Prepaid expenses and other current assets Total current assets Plant and equipment — net Long-term core inventory — net Long-term core inventory deposit Long-term deferred income taxes Goodwill Intangible assets — net Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS'EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Customer finished goods returns accrual Other current liabilities Current portion of term loan Current portion of capital lease obligations Total current liabilities Term loan, less current portion Revolving loan Deferred core revenue Customer core returns accrual Other liabilities Capital lease obligations, less current portion Total liabilities Commitments and contingencies Shareholders' equity: Preferred stock; par value $.01 per share, 5,000,000 shares authorized; none issued - - Series A junior participating preferred stock; par value $.01 per share, 20,000 shares authorized; none issued - - Common stock; par value $.01 per share, 20,000,000 shares authorized; 14,471,321 and 12,533,821 shares issued; 14,456,921 and 12,519,421 outstanding at September 30, 2012 and March 31, 2012, respectively Treasury stock, at cost, 14,400 shares of common stock at September 30, 2012 and March 31, 2012, respectively ) ) Additional paid-in capital Additional paid-in capital-warrant - Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ The accompanying condensed notes to consolidated financial statements are an integral part hereof. 4 Table of Contents MOTORCAR PARTS OF AMERICA, INC. AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Three Months Ended Six Months Ended September 30, September 30, Net sales $ Cost of goods sold Gross profit Operating expenses: General and administrative Sales and marketing Research and development Acquisition costs - - Total operating expenses Operating income (loss) Interest expense, net Loss before income tax expense ) Income tax expense Net loss $ ) $ ) $ ) $ ) Basic net loss per share $ ) $ ) $ ) $ ) Diluted net loss per share $ ) $ ) $ ) $ ) Weighted average number of shares outstanding: Basic Diluted The accompanying condensed notes to consolidated financial statements are an integral part hereof. 5 Table of Contents MOTORCAR PARTS OF AMERICA, INC. AND SUBSIDIARIES Consolidated Statements of Comprehensive Loss (Unaudited) Three Months Ended Six Months Ended September 30, September 30, Net loss $ ) $ ) $ ) $ ) Other Comprehensive income (loss), net of tax: Unrealized gain (loss) on short-term investments ) ) Foreign currency translation ) ) ) Total other comprehensive income (loss), net of tax ) ) ) Comprehensive loss $ ) $ ) $ ) $ ) The accompanying condensed notes to consolidated financial statements are an integral part hereof. 6 Table of Contents MOTORCAR PARTS OF AMERICA, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Six Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Amortization of intangible assets Amortization of deferred financing costs Amortization of finished goods inventory step-up valuation - Gain due to change in fair value of warrant liability ) - Net (recovery of) provision for inventory reserves ) Provision for customer payment discrepancies Provision for doubtful accounts Deferred income taxes ) Share-based compensation expense Impact of tax benefit on APIC pool from stock options exercised Loss on disposal of assets - Changes in current assets and liabilities: Accounts receivable ) ) Inventory ) Inventory unreturned Prepaid expenses and other current assets Other assets ) ) Accounts payable and accrued liabilities ) ) Customer finished goods returns accrual ) Deferred core revenue Long-term core inventory ) ) Long-term core inventory deposits ) ) Customer core returns accrual ) Other liabilities Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of plant and equipment ) ) Change in short term investments ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings under revolving loan Repayments under revolving loan ) ) Proceeds from term loan Repayments of term loan - ) Deferred financing costs ) - Payments on capital lease obligations ) ) Exercise of stock options Excess tax benefit from employee stock options exercised Impact of tax benefit on APIC pool from stock options exercised ) ) Proceeds from issuance of common stock - Stock issuance costs ) - Net cash provided by financing activities Effect of exchange rate changes on cash ) ) Net increase (decrease) in cash ) ) Cash — Beginning of period Cash — End of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ $ Income taxes Non-cash investing and financing activities: Common stock issued in business acquisition $ - $ Warrants issued in connection with debt - The accompanying condensed notes to consolidated financial statements are an integral part hereof. 7 Table of Contents MOTORCAR PARTS OF AMERICA, INC. AND SUBSIDIARIES Condensed Notes to Consolidated Financial Statements September 30, 2012 (Unaudited) Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-Q. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three and six months ended September 30, 2012 are not necessarily indicative of the results that may be expected for the fiscal year ending March 31, 2013. This report should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto for the fiscal year ended March 31, 2012, which are included in the Company’s Annual Report on Form 10-K filed with the Securities and Exchange Commission (“SEC”) on September 28, 2012. The accompanying consolidated financial statements have been prepared on a consistent basis with, and there have been no material changes to, the accounting policies described in Note 2, Summary of Significant Accounting Policies, to the consolidated financial statements that are presented in the Company’s Annual Report on Form 10-K for the fiscal year ended March 31, 2012. 1. Company Background and Organization Motorcar Parts of America, Inc. and its subsidiaries (the “Company” or “MPA”) is a leading manufacturer, remanufacturer, and distributor of aftermarket automobile parts. These replacement parts are sold for use on vehicles after initial vehicle purchase. These automotive parts are sold to automotive retail chain stores and warehouse distributors throughout North America and to major automobile manufacturers. The Company obtains used automobile parts, commonly known as Used Cores, primarily from its customers under the Company’s core exchange program. It also purchases Used Cores from vendors (core brokers). The customers grant credit to the consumer when the used part is returned to them, and the Company in turn provides a credit to the customers upon return to the Company. These Used Cores are an essential material needed for the remanufacturing operations. The Company has remanufacturing, warehousing and shipping/receiving operations for automobile parts in North America and Asia. In addition, the Company utilizes various third party warehouse distribution centers in North America. Pursuant to the guidance provided under the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”), the Company has two reportable segments, rotating electrical and undercar product line, based on the way the Company manages, evaluates and internally reports its business activities. 2. Acquisition On May 6, 2011, the Company entered into and consummated transactions pursuant to the Purchase Agreement. Pursuant to the Purchase Agreement, the Company purchased (i) all of the outstanding equity of FAPL, (ii) all of the outstanding equity of Introcan, Inc., a Delaware corporation (“Introcan”), and (iii) 1% of the outstanding equity of Fapco S.A. de C.V., a Mexican variable capital company (“Fapco”) (collectively, “Fenco”). Since FAPL owned 99% of Fapco prior to these acquisitions, the Company now owns 100% of Fapco. The unaudited pro forma information presented is for illustrative purposes only and is not necessarily indicative of the results of operations that would have been realized if the acquisition had been completed on the date indicated, nor is it indicative of future operating results. The following historical financial information has been adjusted to give effect to pro forma events that are (i) directly attributable to the acquisition, (ii) factually supportable, and (iii) with respect to statements of operations, expected to have a continuing impact on the combined results, including the amortization of the fair value of the identifiable intangible assets and the cost of goods sold impact related to the fair value step-up of inventory acquired. The unaudited pro forma information does not reflect any operating efficiencies, associated cost savings or additional costs that the Company may achieve with respect to the combined companies. 8 Table of Contents The unaudited pro forma financial information presented below for the six months ended September 30, 2011 assumes the acquisition had occurred on April 1, 2011. Financial information presented below for the six months ended September 30, 2012 represents actual results of operations for the period. Six Months Ended September 30, Net sales $ $ Operating income (loss) ) ) Loss before income tax expense ) ) Net loss ) ) Basic net loss per share $ ) $ ) Diluted net loss per share $ ) $ ) 3. Goodwill At September 30, 2012 and March 31, 2012, the Company had $68,356,000 of goodwill recorded in the Company’s undercar product line segment in connection with its May 2011 acquisition. During the second quarter of fiscal 2013, the Company discontinued supplying its undercar products to a major non-profitable customer of the undercar product line segment. The net sales to this customer represented approximately 31.0% for the six months ended September 30, 2012 and 20.8% for the year ended March 31, 2012 from the date of acquisition on May 6, 2011, of net sales for the undercar product line segment. As a result, the Company performed an interim impairment test of the related goodwill and intangible assets as of the end of the second quarter of fiscal 2013. The Company evaluates whether goodwill has been impaired at the reporting unit level by first determining whether the estimated fair value of the reporting unit is less than its carrying value and, if so, by determining whether the implied fair value of goodwill within the reporting unit is less than the carrying value. The Company determined the fair value of the reporting unit based on an equal weighting of: (1) a discounted cash flow method, (2) guideline company method, and (3) guideline transaction method.The discounted cash flow analysis establishes fair value by estimating the present value of the projected future cash flows of a reporting unit and applying a 3% terminal growth rate. The present value of estimated discounted future cash flow is determined using significant estimates of revenue and costs for the reporting unit, driven by assumed growth rates, as well as appropriate discount rates. The discount rate of 14% was determined using a weighted average cost of capital that incorporates long term government bonds, effective cost of debt, and the cost of equity of similar guideline companies. The market approach is calculated using market multiples and comparable transaction data for guideline companies. The guideline information was based on publicly available information. A valuation multiple was selected based on a financial benchmarking analysis that compared the reporting unit’s benchmark results with the guideline information. In addition to these financial considerations, qualitative factors such as business descriptions, markets served, and profitability were considered in the ultimate selection of the multiple used to estimate a value on a minority basis. The selection and weighting of the various fair value techniques may result in a higher or lower fair value. Judgment is applied in determining the weightings that are most representative of fair value. Management has performed sensitivity analysis on its significant assumptions and has determined that a change in its assumptions within selected sensitivity testing levels would not impact its conclusion. Based on the results of the Company’s interim analysis of goodwill as of the end of second quarter of fiscal 2013, the reporting unit’s fair value exceeded its carrying value, indicating that there was no goodwill impairment. 9 Table of Contents 4. Intangible Assets Rotating Electrical Product Line The following is a summary of the intangible assets attributable to the Company’s rotating electrical product line segment subject to amortization at September 30, 2012 and March 31, 2012. September 30, 2012 March 31, 2012 Weighted Average Amortization Period Gross Carrying Value Accumulated Amortization Gross Carrying Value Accumulated Amortization Intangible assets subject to amortization Trademarks 9 years $ Customer relationships 12 years Non-compete agreements 4 years Total 11 years $ Undercar Product Line As noted in Note 3 above, the Company discontinued supplying its undercar products to a major unprofitable customer. As a result, the Company performed an interim impairment test of its intangible assets attributable to the Company’s undercar product line segment and concluded that there was no impairment. The following is a summary of the undercar product line segment’s intangible assets subject to amortization at September 30, 2012 and March 31, 2012. September 30, 2012 March 31, 2012 Weighted Average Amortization Period Gross Carrying Value Accumulated Amortization Gross Carrying Value Accumulated Amortization Intangible assets subject to amortization Trademarks 20 years $ Customer relationships 10 years Non-compete agreements 2 years Total 16 years $ Consolidated amortization expense for acquired intangible assets for the three and six months ended September 30, 2012 and 2011 is as follows: Three Months Ended Six Months Ended September 30, September 30, Amortization expense $ 10 Table of Contents The consolidated aggregate estimated future amortization expense for intangible assets subject to amortization is as follows: Year Ending March 31, 2013 - remaining 6 months $ Thereafter Total $ 5. Accounts Receivable — Net Included in accounts receivable — net are significant offset accounts related to customer allowances earned, customer payment discrepancies, returned goods authorizations (“RGA”) issued for in-transit unit returns, estimated future credits to be provided for Used Cores returned by the customers and potential bad debts. Due to the forward looking nature and the different aging periods of certain estimated offset accounts, they may not, at any point in time, directly relate to the balances in the open trade accounts receivable. Accounts receivable — net is comprised of the following: September 30, 2012 March 31, 2012 Accounts receivable — trade $ $ Allowance for bad debts ) ) Customer allowances earned ) ) Customer payment discrepancies ) ) Customer returns RGA issued ) ) Customer core returns accruals ) ) Less: total accounts receivable offset accounts ) ) Total accounts receivable — net $ $ Warranty Returns The Company allows its customers to return goods to the Company that their end-user customers have returned to them, whether the returned item is or is not defective (warranty returns). The Company accrues an estimate of its exposure to warranty returns based on a historical analysis of the level of this type of return as a percentage of total unit sales. Amounts charged to expense for these warranty returns are considered in arriving at the Company’s net sales. At September 30, 2012, the warranty return accrual of $2,336,000 was included under the customer returns RGA issued in the above table and in accounts receivable – net in the consolidated balance sheets and the warranty estimate of $7,922,000 was included in customer finished goods returns accrual in the consolidated balance sheets. 11 Table of Contents Change in the Company’s warranty return accrual is as follows: Three Months Ended Six Months Ended September 30, September 30, Balance at beginning of period $ Charged to expense (1) Amounts processed (1) Balance at end of period $ (1)Amounts shown above as warranty claims processed and charged to expense for the three and six months ended September 30, 2011 have been reclassified to conform to the current year presentation. 6. Inventory Inventory is comprised of the following: September 30, 2012 March 31, 2012 Non-core inventory Raw materials $ $ Work-in-process Finished goods Less allowance for excess and obsolete inventory ) ) Total $ $ Inventory unreturned $ $ Long-term core inventory Used cores held at the Company's facilities $ $ Used cores expected to be returned by customers Remanufactured cores held in finished goods Remanufactured cores held at customers' locations Less allowance for excess and obsolete inventory ) ) Total $ $ Long-term core inventory deposit $ $ 12 Table of Contents 7. Major Customers The Company’s largest customers accounted for the following total percentage of net sales and accounts receivable — trade: Three Months Ended Six Months Ended September 30, September 30, Sales Customer A 38 % 43 % 37 % 40 % Customer B 16 % 7 % 16 % 8 % Customer C (1) 21 % 15 % 20 % 13 % Accounts receivable - trade September 30, 2012 March 31, 2012 Customer A 29 % 31 % Customer B 9 % 8 % Customer C (1) 22 % 21 % (1)As noted in Note 3, the Company discontinued supplying its undercar products to customer C but has retained the rotating electrical product line sales to this customer. The Company’s largest suppliers accounted for the following total percentage of raw materials purchases: Three Months Ended Six Months Ended September 30, September 30, Significant supplier purchases Supplier A 19
